


110 HR 3045 IH: Presidential Signing Statements Act of

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3045
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2007
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To regulate the judicial use of presidential signing
		  statements in the interpretation of Acts of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Presidential Signing Statements Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)While the executive
			 branch has a role in enacting legislation, it is clear that this is a limited
			 role. Article I, section 7 of the Constitution provides that when a bill is
			 presented to the President, he may either sign it or veto it with his
			 objections, and his veto is subject to a congressional override by two-thirds
			 majorities in the House of Representatives and Senate.
			(2)As the President
			 signs a bill into law, the President sometimes issues a statement elaborating
			 on his views of a bill.
			(3)This practice
			 began in the early 1800s, and such statements have been issued by Presidents
			 including James Monroe, Andrew Jackson, John Tyler, Franklin Delano Roosevelt,
			 Dwight D. Eisenhower, John F. Kennedy, Lyndon B. Johnson, Richard Nixon, Gerald
			 Ford, Jimmy Carter, Ronald Reagan, George H.W. Bush, Bill Clinton, and George
			 W. Bush.
			(4)Much more
			 recently, some courts have begun using presidential signing statements as a
			 source of authority in the interpretation of Acts of Congress.
			(5)This judicial use
			 of presidential signing statements is inappropriate, because it in effect gives
			 these statements the force of law. As the Supreme Court itself has explained,
			 Article I, section 7, of the Constitution provides a single, finely
			 wrought and exhaustively considered, procedure for the making of
			 Federal law. I.N.S. v. Chadha, 462 U.S. 919, 951 (1983). Presidential signing
			 statements are not passed by both Houses of Congress pursuant to Article I,
			 section 7, so they are not the supreme law of the land. It is inappropriate,
			 therefore, for courts to rely on presidential signing statements as a source of
			 authority in the interpretation of Acts of Congress.
			(6)The Supreme
			 Court's reliance on presidential signing statements has been sporadic and
			 unpredictable. In some cases, such as Bowsher v. Synar, 478 U.S. 714, 719 n.1
			 (1986), the Supreme Court has relied on presidential signing statements as a
			 source of authority, while in other cases, such as the recent military
			 tribunals case, Hamdan v. Rumsfeld, 126 S.Ct. 2749 (2006), it has conspicuously
			 declined to do so. This inconsistency has the unfortunate effect of rendering
			 the interpretation of Federal law unpredictable.
			(7)As the Hamdan case
			 demonstrates, the Justices of the Supreme Court appear to disagree with one
			 another on the propriety of reliance on presidential signing statements in the
			 interpretation of Federal law. The Supreme Court, with its nine competing
			 perspectives and its jurisdictional restriction to cases and controversies, may
			 remain unable to resolve this difference of opinion and establish a clear rule
			 abjuring such reliance.
			(8)Congress has the
			 power to resolve judicial disputes such as this by enacting rules of statutory
			 interpretation. This power flows from Article I, section 8, clause 18, which
			 gives Congress the power To make all laws which shall be necessary and
			 proper for carrying into execution the foregoing powers, and all other powers
			 vested by this Constitution in the government of the United States, or in any
			 department or officer thereof. Rules of statutory interpretation are
			 necessary and proper to bring into execution the legislative power.
			(9)Congress can and
			 should exercise this power over the interpretation of Federal statutes in a
			 systematic and comprehensive manner.
			(10)Congress hereby
			 exercises this power to forbid judicial reliance on presidential signing
			 statements as a source of authority in the interpretation of Acts of
			 Congress.
			3.DefinitionAs used in this Act, the term
			 presidential signing statement means a statement issued by the
			 President about a bill, in conjunction with signing that bill into law pursuant
			 to Article I, section 7, of the Constitution.
		4.Judicial use of
			 presidential signing statementsIn determining the meaning of any Act of
			 Congress, no Federal or State court shall rely on or defer to a presidential
			 signing statement as a source of authority.
		5.Congressional
			 right to participate in court proceedings or submit clarifying
			 resolution
			(a)Congressional
			 right To participate as amicus curiaeIn any action, suit, or
			 proceeding in any Federal or State court (including the Supreme Court of the
			 United States), regarding the construction or constitutionality, or both, of
			 any Act of Congress in which a presidential signing statement was issued, the
			 Federal or State Court shall permit the United States Senate, through the
			 Office of Senate Legal Counsel, as authorized in section 701 of the Ethics in
			 Government Act of 1978 (2 U.S.C. 288), or the United States House of
			 Representatives, through the Office of General Counsel for the United States
			 House of Representatives, or both, to participate as an amicus curiae, and to
			 present an oral argument on the question of the Act’s construction or
			 constitutionality, or both. Nothing in this section shall be construed to
			 confer standing on any party seeking to bring, or jurisdiction on any court
			 with respect to, any civil or criminal action, including suit for court costs,
			 against Congress, either House of Congress, a Member of Congress, a committee
			 or subcommittee of a House of Congress, any office or agency of Congress, or
			 any officer or employee of a House of Congress or any office or agency of
			 Congress.
			(b)Congressional
			 right To submit clarifying resolutionIn any suit referenced in
			 subsection (a), the full Congress may pass a concurrent resolution declaring
			 its view of the proper interpretation of the Act of Congress at issue,
			 clarifying Congress's intent or clarifying Congress's findings of fact, or
			 both. If Congress does pass such a concurrent resolution, the Federal or State
			 court shall permit the United States Congress, through the Office of Senate
			 Legal Counsel, to submit that resolution into the record of the case as a
			 matter of right.
			(c)Expedited
			 considerationIt shall be the duty of each Federal or State
			 court, including the Supreme Court of the United States, to advance on the
			 docket and to expedite to the greatest possible extent the disposition of any
			 matter brought under subsection (a).
			
